         Case 1:19-cv-03366-RCL Document 25 Filed 02/14/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

JOSEPH MICHAEL ARPAIO
                  Plaintiff,
v.
                                                           Case No.: 1:19-cv-03366-APM
KEVIN ROBILLARD et al

                   Defendants.




 MOTION FOR EXTENSION OF TIME TO RESPOND TO DEFENDANTS’ MOTIONS
                TO DISMISS AND [PROPOSED] ORDER

       Plaintiff Joseph Arpaio (“Plaintiff”) hereby moves this Court for 10-day extensions of

time to file oppositions to (1) Defendants Robillard and Huffington Post’s Motion for Sanctions

and (2) Defendants Robillard and Huffington Post’s Motion to Dismiss.

       This is Plaintiff’s first requested extension regarding the motion for sanctions and the

second request extension regarding the motion to dismiss. The reason for this request is that

counsel for Plaintiff, Larry Klayman, has an extremely heavy litigation schedule during this time

period, and has been travelling across the country attending to various client matters. As this

matter is still in the motion to dismiss stage, this requested extension will prejudice neither party

nor the Court. Furthermore, this will allow for Plaintiff to respond to the motions in

simultaneously for the sake of judicial economy.

       Plaintiff has asked counsel for Defendants for consent. Counsel for Defendants

Huffington Post and Robillard agreed to 10-day extension on the motion for sanctions on the

condition that they be allowed under March 16, 2020 to file any reply. They have not responded

as of yet regarding the extension on the motions to dismiss. Plaintiff will so inform the Court

when and if they do.



                                                 1
         Case 1:19-cv-03366-RCL Document 25 Filed 02/14/20 Page 2 of 3



       WHEREFORE, Plaintiff respectfully requests that this Court grant Plaintiff’s Motion for

Extension of Time.

DATED: February 14, 2020                           Respectfully submitted,


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
                                                   Klayman Law Group P.A.
                                                   2020 Pennsylvania Ave NW Suite 345
                                                   Washington, DC, 20006
                                                   Email: leklayman@gmail.com
                                                   Tel: 561-558-5336
                                                   Counsel for Plaintiff




                               CERTIFICATE OF SERVICE
       I, Larry Klayman, counsel for Plaintiffs hereby certify that on this day, February 14,

2020 a copy of the foregoing was filed via this Court’s ECF system and served upon all parties

and/or counsel of record.


                                                          /s/ Larry Klayman
                                                          Larry Klayman




                                               2
       Case 1:19-cv-03366-RCL Document 25 Filed 02/14/20 Page 3 of 3



                    IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA

JOSEPH MICHAEL ARPAIO
              Plaintiff,
v.
                                                 Case No.: 1:19-cv-03366-APM
KEVIN ROBILLARD et al

               Defendants.




                              [PROPOSED] ORDER

      Upon consideration of Plaintiff’s Motion for Extension of Time, and for

good cause shown, it is hereby ORDERED that Plaintiff’s motion is granted .

Plaintiff shall file a response to Defendant Robillard and     Huffington      Post’s

motion to dismiss   and motion for sanctions by February 24, 2020 and any reply

thereto would be due on March 16, 2020.



Date: ____________________                    _______________________
                                              Hon. Royce Lamberth




                                          3
